Citation Nr: 0508560	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  99-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to April 
1942 and from March 1945 to May 1946.  He was a prisoner of 
war (POW) from April 9 to April 13, 1942.  The appellant is 
the widow of the veteran.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2001, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, for additional 
development.  In November 2002, the Board denied the 
appellant's claim.  

The appellant appealed the November 2002 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In June 2004, the parties submitted a Joint Motion 
For Remand to the Court.  The motion noted that a remand was 
necessary because the Board had failed to address medical 
evidence that indicated that the veteran may have had malaria 
during service; that he had chronic (or a relapse of) malaria 
in 1978, which may have aggravated an episode of pneumonia; 
and that pneumonia was one of the causes of his death.

In a June 2004 order, the Court granted the parties' motion, 
vacated the Board's November 2002 decision, and remanded the 
case to the Board for readjudication of the claim consistent 
with the considerations discussed in the joint motion.  

In October 2004, the Board remanded the case.  A VA examiner 
reviewed the claims file and provided a medical opinion in 
November 2004.  In a November 2004 supplemental statement of 
the case (SSOC), the RO denied the appellant's claim.

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran died in August 1978; his death certificate 
does not include a cause of death; terminal hospital records 
and an autopsy report indicate that the veteran died of 
metastatic carcinoma involving the liver, lungs and lymph 
nodes.  These records also list a right pneumothorax and 
pneumonia.

3.  At the time of the veteran's death, service connection 
had not been established for any disability. 

4.  The competent medical evidence does not indicate that the 
veteran's fatal metastatic cancer or pneumonia was related to 
his active duty, to include an apparent episode of in-service 
malaria or a claimed recurrence of malaria in 1978.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed her claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  Discussions in the September 1998 
rating decision on appeal, the December 1998 statement of the 
case and SSOCs, including one dated in November 2004 (after 
the Board's most recent remand), adequately informed her of 
the information and evidence needed to substantiate all 
aspects of her claim.  

A VCAA notice letter dated in March 2001 informed her of the 
VCAA's implementing regulations, including that VA would 
assist her in obtaining government or private medical or 
employment records, provided that she sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that this document shows that the appellant was 
notified of the evidence needed to substantiate her claims 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the appellant 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the appellant of law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claim.  The March 2001 VCAA notice letter 
requested that she "[t]ell us about any other information or 
evidence that we do not have that you would like us to try to 
get for you."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained all available service 
records and all indicated post-service medical records.  In 
correspondence received in July 2004, the appellant informed 
the Board that she did not have anything else to submit, and 
requested that the Board proceed immediately with the 
adjudication of her appeal.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In this case, VA obtained a medical opinion in November 2004 
with regard to the appellant's claim.  The Board finds that 
the relevant medical evidence of record, to include this VA 
medical opinion, contains sufficient detail to make a 
decision on the appellant's claim.  Thus, there is no duty to 
seek any additional medical opinions with regard to her 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

During the pendency of her claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  She has failed to 
identify any sources of additional outstanding evidence or 
indicate that she was in the process of obtaining additional 
evidence.  The Board again observes that in July 2004 
correspondence the appellant informed the Board that she did 
not have any additional evidence to submit.  It is clear that 
there is no additional relevant evidence that has not been 
obtained and that the appellant desires the Board to proceed 
with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to her claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The appellant contends, in essence, that the veteran had 
malaria during service, which  recurred shortly before his 
death and aggravated his fatal pneumonia, thereby materially 
contributing to her husband's death.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's death certificate does not include a cause of 
death; terminal hospital records and an autopsy report 
indicate that the veteran died of metastatic carcinoma 
involving the liver, lungs and lymph nodes.  These records 
also list a right pneumothorax and pneumonia.  At the time of 
the veteran's death, service connection had not been 
established for any disability. 

The service medical records reveal only one course of 
treatment, which occurred after the veteran was involved in a 
motor vehicle accident in March 1946.  He sustained mild to 
moderate abrasions to his face, right shoulder and left knee, 
and moderate contusions to his left flank and left iliac 
region.  The veteran complained of pain and moderate 
tenderness in the left iliac region over a period of one 
month and a small, elongated mass was palpable.  X-rays of 
the pelvis and lumbar spine were taken and interpreted as 
negative for fractures and dislocations.  The veteran was 
discharged in April 1946 after a full recovery.  The recorded 
medical history, taken during his hospitalization, revealed 
malaria, influenza and a gunshot wound of the left hand, all 
occurring in 1942.  Service medical records also reveal that 
the veteran had a fever of unknown origin in March 1942.

Post-service medical records reveal that the veteran 
presented to Veterans Memorial Medical Center on August 1, 
1978, complaining of enlargement of his abdomen and a 
productive cough.  Admissions diagnoses included pneumonia, 
pleural effusion, bilateral.  In-patient records reveal that 
the veteran had noticed a slight to moderate fever, weight 
loss, enlargement of his abdomen, changes in his bowel 
movements and a productive cough prior to his admission.  An 
X-ray report provides an impression of pneumonia, right.  The 
final summary provides diagnoses of cirrhosis with hepatic 
malignancy and pneumonia, right.  The final summary and the 
intern's admitting notes conflict regarding the onset of the 
veteran's abdominal and pneumonia symptoms.  The final 
summary places onset at three weeks prior to admission.  The 
intern's admitting notes place onset at two months prior to 
admission.  The medical history revealed rheumatoid 
arthritis, urinary tract infection, heart disease and a 
hospitalization at "V. Luna Hospital."  Progress notes also 
reveal that the veteran had previously consulted a private 
doctor regarding his symptoms and was "confined" or 
hospitalized.  

The veteran's autopsy report revealed the following causes of 
death: malignancy of the liver, lungs, lymph nodes, 
Hydrothorax, right, 1, 120 cc and 560 cc left; Ascites, 980 
cc, Atelectasis, right lung, Bronchopneumonia, left.

The appellant submitted three documents regarding prior 
medical treatment of the veteran.  The first was a copy of an 
affidavit dated February 4, 1946, by Dr. S. J. L., which 
stated that he treated the veteran's malaria for one year.  
Accompanying Dr. L.'s affidavit was another affidavit by an 
individual who stated that he housed and cared for the 
veteran's malaria for about one year after the veteran had 
escaped the death march in April 1942.  The third document 
was a handwritten note dated in February 1980 by J. Y. C., 
M.D., which stated that he treated the veteran in April 1978 
for various symptoms, some of which were a productive cough, 
fever, sweating, anorexia and general body weakness.  Dr. C. 
also gave a clinical diagnosis of chronic malaria and 
pneumonia.  He stated that the veteran's malaria may cause 
serious infection with localization of the [unclear] 
(pneumonic) type.  

A November 2004 report by a VA physician provides that he had 
reviewed the veteran's claims file.  The examiner referred to 
the February 1980 note from the veteran's private medical 
doctor.  The examiner observed that the private medical 
doctor attributed the pneumonia to the veteran's chronic 
malaria, although there was no mention of any laboratory test 
done to prove it.  The examiner expressed the opinion that 
the veteran's pneumonia could be attributed to the veteran's 
lung malignancy rather than the malaria.  The examiner 
observed that patients with lung cancer develop pneumonia as 
a result of obstruction of the lung airways by the growing 
mass lesion.  As a matter of fact, this was the most common 
exit of patients with lung malignancy.  It was possible that 
the pneumonia diagnosed four months earlier was due to the 
lung malignancy and not chronic malaria as his physician had 
certified.  There was neither proof nor mention of any 
laboratory test done to support the diagnosis of malaria.  In 
addition, there was no finding whatsoever of liver or spleen 
enlargement in the autopsy report, which is a prominent 
finding in a patient with chronic malaria.  Assuming that the 
veteran had malaria four months before his demise, there was 
no evidence that he had malaria at the time of his death. 

The examiner noted that there were four types of malaria, and 
stated that the most serious (falciparum malaria) could 
involve the lungs in the form of Adult Respiratory Distress 
Syndrome (ARDS) or pulmonary edema but not pneumonia.  In 
severe cases of ARDS when the brain can become involved 
(cerebral malaria) the patient might develop pneumonia 
indirectly as a result of aspiration when the patient 
develops a seizure or becomes comatose.  However, in both 
cases (ARDS and cerebral malaria) the patient becomes 
severely ill and incapacitated as a result of the severe 
malarial infection and would require prolonged 
hospitalization, usually ending up fatally.  

Based on the medical certificate, it appeared that the 
veteran was not severely ill from malaria to develop severe 
pneumonia as there was no mention or record that he was ever 
hospitalized for it.  His last hospitalization was about one 
or two months prior to his death when he was treated for 
abdominal enlargement and cough in another hospital.  
Hospitalization for ARDS or cerebral malaria is hard to miss 
and would have been included in the veteran's medical 
history.  

The physician who conducted the review of the relevant 
medical evidence in the claims file in November 2004 
concluded that the clinical course of the veteran's illness 
pointed to the evidence on the autopsy report, that the 
veteran died of malignancy from liver, lungs and lymph nodes 
and pneumonia.  The physician  further opined that the 
pneumonia no doubt contributed substantially to the veteran's 
death but it was not likely that the malaria caused the 
pneumonia.  The examiner identified the veteran's claims file 
as the evidence supporting the opinion, and Harrisons's 
Principle of Internal Medicine as the source of the rationale 
for the opinion.  

Legal Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  

The Board recognizes the appellant's assertions that the 
veteran had malaria during active duty, and that a relapse of 
malaria caused or aggravated his pneumonia.  However, 
laypersons are not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As a result, 
the appellant's lay assertions do not constitute competent 
medical evidence that the veteran had malaria during active 
duty, and that a relapse caused or aggravated his pneumonia.  

The preponderance of the competent medical evidence does not 
support the appellant's contentions.  Dr. J.Y.C.'s February 
1980 opinion does not purport to be based on a review of the 
veteran's medical records.  It does not provide any clinical 
or laboratory evidence for the diagnoses of malaria in 1978 
or for the opinion that the veteran's malaria could have 
caused serious infection with localization of the [unclear] 
(pneumonic) type.  Further, the opinion is offered in terms 
of possibility; it does not contend that it was at least as 
likely as not that the veteran's malaria caused or aggravated 
his pneumonia.  The Board notes that an opinion expressed in 
terms such as "may," also implies "may or may not," and is 
generally too speculative to establish support for a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

To the extent that Dr. J.Y.C.'s opinion can be accorded any 
probative value, it is significantly outweighed by a November 
2004 opinion from a VA physician, which, unlike the private 
opinion, was based upon a review of the veteran's medical 
records, to include an autopsy report.  It is supported with 
a rational with citations to the medical record and the 
medical literature.  The Board is cognizant that this latter 
physician also used some speculative language when he 
indicated that the veteran's pneumonia "could be " 
attributed to the veteran's pneumonia and that it was 
"possible" that the pneumonia was due to the lung 
malignancy and not chronic malaria.  However, the opinion, 
read in its entirety, to include the reference to autopsy 
findings, which showed no evidence of malaria at the time of 
the veteran's death, and the physician's conclusion that it 
was not likely (emphasis added) that malaria caused the 
veteran's pneumonia, clearly weighs against the contended 
causal relationship. 

While service connection was not established for malaria 
during the veteran's  lifetime, and his service medical 
records are negative for complaints, symptoms, findings or 
diagnoses of malaria, the February 1946 affidavit by Dr. S. 
J. L. and its accompanying lay affidavit indicates that he 
did have in-service malaria.  However, the preponderance of 
the competent medical evidence is against a link between 
malaria in 1942 to the causes of the veteran's death decades 
later, to include his pneumonia, and the preponderance of the 
evidence is against a diagnosis of malaria many years after 
service, in 1978, or malaria induced pneumonia at that time.  
The most probative evidence relates the veteran's 1978 
pneumonia to his metastatic cancer rather than to remote or 
claimed recent malaria.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


